DETAILED ACTION
The Action is responsive to Applicant’s Application filed December 9, 2019.
Please note claims 21-38 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings, filed December 9, 2019 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed December 9, 2019 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


          Claims 30, 32, 34, 35, 36 are interpreted under 35 USC 112 6th paragraph. The claims contain elements "means for generating", “means for adding”, and “means for managing” are means (or step) plus function limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.
2.                  Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification that perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP 2181 and 608.01(0).
3.                   For a computer-implemented means-plus-function claim limitation that invokes 35 U.S.C. 112, sixth paragraph, the corresponding structure is required to be more than simply a general purpose computer or microprocessor. The corresponding structure for a computer-implemented function must include the algorithm as well as the general purpose computer or microprocessor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck et al. (US Pub. No. 2007/0038376)

Regarding claim 21, Beck teaches a method for processing collision check data, comprising:
‘acquiring generated collision check data, and acquiring an ID number of a collision part according to the collision check data’ as a check made for collisions and returning details including part numbers of the tools that have collided (¶0045-47)
‘acquiring ID numbers corresponding to selected designated parts from a preset database’ as acquiring tool information including part number of a selected tool (¶0040) referencing product database comprising textual information about tools in predefined data structures (¶0025-26)
‘determining a target part under collision according to the ID numbers corresponding to the designated parts and the ID number of the collision part’ as using the collision report including details that include the parts number (¶0045-47) and selecting it to get more details and obtaining information regarding the product from the database, including product name (¶0025, 40)


Regarding claim 30, Beck teaches an apparatus for processing collision check data, comprising:
‘a first acquisition module configured to acquire generated collision check data, and acquire an ID number of a collision part according to the collision check data’ as a check made for collisions and returning details including part numbers of the tools that have collided (¶0045-47)
‘a second acquisition module configured to acquire ID numbers corresponding to selected designated parts from a preset database’ as acquiring tool information including part number of a selected tool (¶0040) referencing product database comprising textual information about tools in predefined data structures (¶0025-26)
‘a screening module configured to determine a target part under collision according to the ID numbers corresponding to the designated parts and the ID number of the collision part’ as using the collision report including details that include the parts number (¶0045-47) and selecting it to get more details and obtaining information regarding the product from the database, including product name (¶0025, 40)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22, 23, 29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US Pub. No. 2007/0038376) further in view of Lewis et al. (US Pub. No. 2013/0336554)

Regarding claim 22, Beck teaches wherein acquiring an ID number of a collision part according to the collision check data comprises:
‘determining a collision part under collision based on the collision check data’ as a check made for collisions and returning details including part numbers of the tools that have collided (¶0045-47)
‘acquiring the ID number of the collision part’ as a check made for collisions and returning details including part numbers of the tools that have collided (¶0045-47)
Beck fails to explicitly teach:
‘the part comprises steel members and bolts’
‘the collision comprising collision between the steel members, collision between the steel member and the bolt, and collision between the bolts’
Lewis teaches:
‘the part comprises steel members and bolts’ as parts comprising bolts and steel pieces (¶0098, 74)
‘the collision comprising collision between the steel members, collision between the steel member and the bolt, and collision between the bolts’ (¶0098, 74)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Lewis’ would have allowed Beck’s to efficiently maintain inventory of parts (¶0005)
	
	
Regarding claim 23, Beck and Lewis teach wherein determining a target part under collision according to the ID numbers corresponding to the designated parts and the ID number of the collision part comprises:
‘looking up the ID number of the collision part in the ID numbers corresponding to the designated parts’ (Beck ¶0063; Lewis ¶0150)
‘determining the collision part as the target part under collision if the ID number of the collision part is in the ID numbers corresponding to the designated parts’ (Beck ¶0063, 40; Lewis ¶0150)

Regarding claim 29, Lewis teaches ‘wherein the ID numbers are unique codes corresponding to various parts, and the ID numbers corresponding to the various parts are different so as to distinguish the various parts’ (¶0122)

Regarding claim 31, Beck teaches:
‘determine a collision part under collision based on the collision check data’ as a check made for collisions and returning details including part numbers of the tools that have collided (¶0045-47)
‘acquiring the ID number of the collision part’ as a check made for collisions and returning details including part numbers of the tools that have collided (¶0045-47)
Beck fails to explicitly teach:
‘the part comprises steel members and bolts’
‘the collision comprising collision between the steel members, collision between the steel member and the bolt, and collision between the bolts’
Lewis teaches:
‘the part comprises steel members and bolts’ as parts comprising bolts and steel pieces (¶0098, 74)
‘the collision comprising collision between the steel members, collision between the steel member and the bolt, and collision between the bolts’ (¶0098, 74)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Lewis’ would have allowed Beck’s to efficiently maintain inventory of parts (¶0005)


Regarding claim 32, Beck and Lewis teach wherein the screening module comprises:
‘a lookup module configured to lookup the ID number of the collision part in the ID numbers corresponding to the designated parts’ (Beck ¶0063; Lewis ¶0150)
‘a determination module configured to determine the collision part as the target part under collision if the ID number of the collision part is in the ID numbers corresponding to the designated parts’ (Beck ¶0063, 40; Lewis ¶0150)


Regarding claim 38, Lewis teaches ‘wherein the ID numbers are unique codes corresponding to various parts, and the ID numbers corresponding to the various parts are different so as to distinguish the various parts’ (¶0122)




Allowable Subject Matter
Claims 24-28, 33-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166